

117 HR 2648 IH: Suicide Prevention Assistance Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2648IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a grant program to provide self-harm and suicide prevention services in primary care offices, and for other purposes.1.Short titleThis Act may be cited as the Suicide Prevention Assistance Act.2.Grants to provide self-harm and suicide prevention servicesPart B of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:520N.Grants to provide self-harm and suicide prevention services(a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use (referred to in this section as the Secretary), shall award grants to primary care offices to provide self-harm and suicide prevention services.(b)Activities supportedA primary care office awarded a grant under subsection (a) shall use amounts under the grant to carry out the following:(1)The primary care office shall hire one or more clinical social workers to carry out the activities described in paragraphs (2) through (4).(2)A primary care physician at the primary care office shall screen patients for self-harm and suicide in accordance with the standards of practice described in subsection (f)(1) and shall, as appropriate, notify a clinical social worker hired under paragraph (1) of screenings that yield an indicator of self-harm or suicide.(3)A clinical social worker hired under paragraph (1) shall provide patients short-term self-harm and suicide prevention services in accordance with the results of the screenings described in paragraph (2).(4)A clinical social worker hired under paragraph (1) shall, as appropriate, refer patients to a health care facility for purposes of receiving long-term self-harm and suicide prevention services.(c)Maximum number of grants(1)In generalThe Secretary may not award more than 10 grants under subsection (a).(2)With respect to a primary care officeA primary care office may not be awarded more than 1 grant under subsection (a).(3)With respect to a StateNot more than 1 primary care office in any State may be awarded a grant under subsection (a).(d)Grant termsA grant awarded under subsection (a)—(1)may not exceed $500,000;(2)shall be for a period of 2 years; and(3)may be renewed subject to the requirements of this section.(e)ApplicationsA primary care office seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(f)Standards of practice(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall develop standards of practice for screening patients for self-harm and suicide for purposes of carrying out subsection (b)(2).(2)ConsultationThe Secretary shall develop the standards of practice described in paragraph (1) in consultation with stakeholder groups with expertise in self-harm and suicide prevention, including public, private, and non-profit entities.(g)Reporting(1)Reports to the Secretary(A)In generalA primary care office awarded a grant under subsection (a) shall, at least quarterly for the duration of the grant, submit to the Secretary a report evaluating the activities supported by the grant.(B)Matters to be includedThe report required under subparagraph (A) shall include—(i)the number of patients receiving—(I)screenings carried out at the primary care office;(II)short-term self-harm and suicide prevention services at the primary care office; and(III)referrals to health care facilities for the purposes of receiving long-term self-harm and suicide prevention;(ii)information on the adherence of the primary care office to the standards of practice described in subsection (f)(1); and(iii)other information as the Secretary determines appropriate to evaluate the use of grant funds.(2)Reports to Congress and in the Department of Health and Human ServicesNot later than 2 years after the date of the enactment of this section, and biennially thereafter, the Secretary shall submit to the appropriate congressional committees and the subcomponents of the Department of Health and Human Services described in paragraph (3) a report on the grant program under this section, including—(A)a summary of reports received by the Secretary under paragraph (1); and(B)an evaluation of the program by the Secretary.(3)Reporting in the Department of Health and Human ServicesThe subcomponents of the Department of Health and Human Services described in paragraph (2) are the Centers for Disease Control and Prevention and the National Institute of Mental Health.(h)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Energy and Commerce of the House of Representatives; and(B)the Committee on Health, Education, Labor, and Pensions of the Senate.(2)Primary care officeThe term primary care office means a health care facility that provides primary care services.(3)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; or(D)any other territory or possession of the United States..